TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00131-CV


Texas Parks and Wildlife Department/Milburn Dearing; Kenneth Head; and Mike
Warren, Individually, and on behalf of all similarly situated, Appellants

v.

Milburn Dearing; Kenneth Head; and Mike Warren, Individually, and on behalf of all
similarly situated/Texas Parks and Wildlife Department, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. GN102867, HONORABLE JOSEPH H. HART, JUDGE PRESIDING


O R D E R
PER CURIAM
	Milburn Dearing, Kenneth Head, and Mike Warren, individually, and on behalf of
all similarly situated have filed an uncontested motion to withdraw their cross notice of interlocutory
appeal.  We grant the motion.
	This appeal will be restyled and proceed with movants solely as appellees and the
Texas Parks and Wildlife Department solely as the appellant.  
	It is ordered May 15, 2003.

Before Justices Kidd, Yeakel and Patterson
Do Not Publish